         Case 2:21-cv-00361-TJS Document 2 Filed 02/02/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MALCOLM LINDSAY                            :
                                           :               CIVIL ACTION
                                           :
                                           :
             v.                            :
                                           :
                                           :
CITY OF PHILADELPHIA                       :               NO.: 21-cv-00361
                                           :
                                       ORDER

             AND NOW, this 2ND        day of FEBRUARY 2021, in accordance with the

court’s procedure for assignment of a United States Magistrate Judge to certain

District Court Judges on a rotating basis, it is hereby,

             ORDERED the United States Magistrate Judge assigned to the above-

captioned case is the Honorable Richard A. Lloret.


                                               FOR THE COURT:


                                               JUAN R. SÁNCHEZ
                                               Chief Judge


                                               ATTEST:


                                               ________________________
                                               KATE BARKMAN
                                               Clerk of Court
